DETAILED ACTION
This action is in response to the reply received June 24, 2022. After consideration of applicant's amendments and/or remarks:
Examiner withdraws rejections under 35 USC § 103.
Claims 1-18 are allowed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims 1-18 in this case, is the inclusion in all independent claims (1, 7, and 13) of the specific steps of: inputting the word sequence into a pre-trained multi-task element recognition model based on sequence labeling and entity word predicting, wherein the multi-task element recognition model comprises a sequence labeling network and an entity word predicting network, the sequence labeling network comprises an embedding layer, a context coding layer, and a conditional random field (CRF) layer, and the entity word predicting network comprises a memory network, a dictionary representation layer, and a dictionary generation layer, and wherein the sequence labeling network is used for performing a sequence labeling task, the entity word predicting network is used for performing an entity word predicting task, and the sequence labeling network is fused with the entity word predicting network through a fusion module; converting the word sequence into a word vector sequence through the embedding layer, and converting the word vector sequence into a context vector sequence through the context coding layer; converting the sample word sequence into a dictionary vector sequence through a pre-trained memory network; fusing the context vector sequence and the dictionary vector sequence through the fusion module to obtain a fused vector sequence; fully connecting the fused vector sequence with the context vector sequence after passing through the dictionary representation layer, and labeling the sequence through the CRF layer to output identified entity words, entity categories and entity word positions. These limitations in combination with the other elements recited are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        July 14, 2022